Citation Nr: 0122010	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  99-01 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 until May 
1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 1998 
rating decision of the Buffalo, New York Regional Office (RO) 
which denied service connection for PTSD.


REMAND

The veteran asserts that he has PTSD as the result of his 
traumatic experiences in Korea and that service connection 
for such should be granted by the Board.

During a June 2001 Travel Board hearing conducted by the 
undersigned Board member, the veteran submitted additional 
evidence, including service personnel records and VA 
outpatient treatment records.  The veteran did not waive 
consideration of this evidence by the RO; therefore, it must 
be returned to the RO for their review.  38 C.F.R. § 20.1304 
(2000).

During the hearing, the veteran stated that his stressors 
included (1) the "Pueblo Incident", (2) a hooch had been 
blown up, and (3) the injury of a serviceman stationed in 
Korea.  Upon further questioning, the veteran admitted that 
the Pueblo capture had occurred before he went to Korea, the 
hooch had been blown up before he arrived at his unit in 
Korea, and he was unable to recall if the service man was 
injured while the veteran was stationed in Korea or if he had 
just heard that story second-hand.  

The veteran also testified that immediately after service, he 
attended college, and suffered a drug overdose requiring 
hospitalization at the Canton Hospital.  He then indicated 
that prior to the hearing, he attempted to obtain those 
records, but had been told that the handwritten records would 
be difficult to obtain because a new hospital had been built, 
and the whereabouts of the earlier records was questionable.

Associated with the claims folder are medical authorizations 
for the release of records from Drs. Corbin and Hawks.  
However, in a May 1998 statement, the veteran indicated that 
Dr. Corbin had died a year earlier, and Dr. Hawks was no 
longer affiliated with a drug rehabilitation facility, and 
her records had been destroyed 10 years earlier.  

During his June 2001 testimony, the veteran related seeing 
North Vietnamese infiltrators being shot down and 
subsequently viewing pictures of their dead bodies, being 
stationed at various bunker observation posts and living in 
terror that they would be overrun by North Korean soldiers.  

Following a May 1998 VA psychiatric examination, it was 
concluded that the test findings were consistent with 
diagnoses of PTSD, "if verifiable combat stressors are 
present," dysthymic disorder, and rule out chemical 
dependence on Axis I, as well as mixed personality disorder 
with borderline and passive-aggressive features on Axis II.  
The veteran is invited to provide "credible supporting 
evidence that the claimed in-service stressor occurred." 38 
C.F.R. § 3.304(f) (2000).

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Under the circumstances, the Board finds that further 
evidentiary development is required, especially in light of 
the provisions of the Veterans Assistance Claims Act of 2000.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file, 
considering the evidence not waived by 
the veteran, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully satisfied.  

2.  The RO should contact the veteran 
and offer him the opportunity to provide 
credible supporting evidence that the 
claimed in-service stressor occurred.

3.  If, and only if the veteran provides 
verifiable evidence regarding claimed 
stressors, the RO should undertake any 
appropriate development, and refer the 
information to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) for verification.

4.  Thereafter, if the RO determines 
that the record establishes the 
occurrence of any claimed stressful 
event, or that certain stressors must be 
presumed, the RO must specify what 
stressor or stressors it has determined 
are established by the record, or must 
be presumed.  

5.  Subsequent thereto, the appellant 
should be scheduled for a special VA 
examination to be conducted by a VA 
psychiatrist who has not previously 
examined him if possible, to determine 
the nature and etiology of any and all 
psychiatric disability now indicated.  
All necessary tests and studies, 
including psychological testing, should 
be performed, and all clinical 
manifestations should be reported in 
detail.  The RO must furnish the examiner 
with a complete and accurate account of 
the stressor or stressors that it has 
determined are established by the record, 
and the examiner must be instructed that 
only the event(s) as confirmed by the 
record may be considered for the purpose 
of determining whether an inservice 
stressor(s) was severe enough to have 
caused the current psychiatric symptoms, 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied by the inservice stressor(s).  
The examiner must be provided with the 
appellant's claims folder for review 
prior to conducting the examination.  In 
addition, the examiner is requested to 
provide an opinion as to whether the 
veteran's psychiatric symptoms are 
unequivocally the result of PTSD, or are 
the result of some other psychiatric 
disability.  Based on a review of all 
medical documentation and history on 
file, including the service medical 
records, the examiner should, 1) discuss 
and reconcile the prior opinions and 
findings which have been rendered with 
respect to any and all psychiatric 
disability now indicated, and 2) provide 
an opinion as to whether any current 
psychiatric condition was initially 
manifested in service, or is at least as 
likely as not etiologically related to 
service or to inservice events.  The 
diagnoses rendered should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  The 
examination report should set forth in a 
clear, comprehensive, and legible manner 
all pertinent findings, and should 
include complete rationale for the 
opinions expressed.  The examination 
report should clearly reflect whether a 
review of the claims folder was 
performed.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000). 

7.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
service connection for PTSD, with 
consideration of all applicable 
regulations, to determine whether or not 
service connection may be granted.  If 
action remains adverse to the appellant, 
he should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




